Citation Nr: 0012225	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
including skin cancer, fungal infection, gouty arthritis, 
disability manifested by numbness of the feet and hands, and 
diabetes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1946 to March 
1948 and from July 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for skin 
cancer as a residual of frostbite is not plausible.  

2.  The claim of entitlement to service connection for fungal 
infection as a residual of frostbite is not plausible.

3.  The claim of entitlement to service connection for gouty 
arthritis as a residual of frostbite is not plausible.

4.  The claim of entitlement to service connection for 
diabetes as a residual of frostbite is not plausible.

5.  The claim of entitlement to service connection for 
peripheral neuropathy as a residual of frostbite is 
plausible.  

6.  The claim of entitlement to service connection for 
arthritis residual to frostbite is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for skin 
cancer as a residual of frostbite is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for fungal 
infection as a residual of frostbite is not well grounded.  
38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for gouty 
arthritis as a residual of frostbite is not well grounded.  
38 U.S.C.A. § 5107(a).

4.  The claim of entitlement to service connection for 
diabetes as a residual of frostbite is not well grounded.  
38 U.S.C.A. § 5107(a).

5.  The claim of entitlement to service connection for 
peripheral neuropathy as a residual of frostbite is well 
grounded.  38 U.S.C.A. § 5107(a).  

6.  The claim of entitlement to service connection for 
arthritis as a residual of frostbite is well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Not Well-Grounded Claims

The threshold question is whether the veteran's claims of 
entitlement to service connection for skin cancer, fungal 
infection, gouty arthritis, and diabetes all as residuals of 
frostbite are well grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 489, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  When a veteran served continuously for 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cancer or arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

February and June 1994 private medical records reflect that 
the veteran was diagnosed with both basal and squamous cell 
carcinoma of the skin.  A February 1997 letter from 
Lawrence J. Rettenmaier, M.D., reflects an impression that 
includes diabetes and probable polyarticular gout.  The 
record does not indicate that a current diagnosis of fungal 
infection exists.  

A November 1997 response from the National Personnel Records 
Center reflects that the veteran's service medical records 
are not available and are presumed to have been destroyed in 
a fire.  The record on appeal does contain reports of the 
veteran's March 1948 and May 1952 service separation 
examinations.  These 

reports reflect no pertinent abnormalities and during the 
veteran's personal hearing he indicated that he did not 
receive any treatment during service for skin cancer, fungal 
infection, gouty arthritis, or diabetes.  He reported that 
these problems all appeared after service.  

The veteran has submitted a certificate indicating that he 
participated in combat operations from September 20, 1950, 
through May 25, 1951, and he has submitted statements from 
former comrades reflecting that he was involved in combat 
during this time frame.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) are for application.  For 
purposes of determining whether or not the veteran has 
submitted a well-grounded claim, his statements and other lay 
statements that have been presented are presumed credible for 
purposes of the well-grounded claim determination.  However, 
lay individuals are not qualified to establish a medical 
diagnosis or show a medical etiology merely by their own 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  Further, 38 U.S.C.A. § 1154(b) does 
not constitute a substitute for evidence of current 
disability, causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  See Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc).  

Therefore, in order for the veteran's claim of entitlement to 
service connection for skin cancer, fungal infection, gouty 
arthritis, and diabetes, all as residuals of frostbite to be 
well grounded, he must submit medical evidence indicating 
that he currently has these disabilities and that they are 
related to his inservice frostbite.  There is no competent 
medical evidence that the veteran currently has fungal 
infection and there is no competent medical evidence that 
currently relates his gouty arthritis, basal or squamous cell 
carcinoma of the skin, diabetes mellitus, or any alleged 
fungal infection to residuals of frostbite.  As noted, for 
purposes of this determination, the veteran's statements with 
respect to exposure to cold are presumed credible, but the 
Board concludes that without the requisite competent medical 
evidence establishing that the veteran currently has skin 
cancer, fungal infection, gouty arthritis, and diabetes that 
are related to frostbite, his claim of entitlement to service 
connection for these disabilities is not well grounded.  
Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Well-Grounded Claims

The report of a July 1998 VA examination reflects diagnoses 
including peripheral neuropathy and the February 1997 letter 
from Dr. Rettenmaier reflects an impression that includes 
polyarticular osteoarthritis.  The July 1998 VA examination 
report reflects a commentary that includes that it is far 
more likely than not that the neuropathy that the veteran 
experiences and the osteoarthritis are a direct result of his 
long history of diabetes mellitus and exogenous obesity and 
that it is far less likely than not that these are secondary 
to any frostbite which he may have had while at the Chosin 
Reservoir in Korea.  The statement that it is far less likely 
than not indicates the writer's opinion as to the greater 
likelihood of the etiology of the veteran's osteoarthritis 
and peripheral neuropathy, but it does not exclude frostbite 
as the etiology and, in fact, infers that there is some 
probability, albeit far less, that frostbite is the etiology 
for the veteran's currently manifested osteoarthritis and 
neuropathy.  To well ground a claim there must be evidence of 
service incurrence, and competent medical evidence of current 
disability and a medical nexus between current disability and 
service incurrence.  

As was previously discussed the veteran's statements with 
respect to cold exposure during his service are presumed 
credible.  There is competent medical evidence that he 
currently has peripheral neuropathy and that he currently has 
osteoarthritis.  Further, the statement that it is far less 
likely than not that peripheral neuropathy and osteoarthritis 
are secondary to frostbite during service provides medical 
nexus evidence that there is at least some probability that 
there is a relationship.  Therefore, the veteran's claims of 
entitlement to service connection for peripheral neuropathy 
and arthritis as residuals of frostbite are well grounded.  


ORDER

Evidence of a well-grounded claim for service connection for 
skin cancer as a residual of frostbite not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for service connection for 
fungal infection as a residual of frostbite not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for service connection for 
gouty arthritis as a residual of frostbite not having been 
submitted, the appeal with respect to this issue is denied.  

Evidence of a well-grounded claim for service connection for 
diabetes as a residual of frostbite not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for service connection for 
peripheral neuropathy as a residual of frostbite having been 
submitted, the appeal with respect to this issue is granted 
to this extent only.  

Evidence of a well-grounded claim for service connection for 
arthritis as a residual of frostbite having been submitted, 
the appeal with respect to this issue is granted to this 
extent only.  


REMAND

Since the veteran's claims for service connection for 
peripheral neuropathy and arthritis as residuals of frostbite 
are well grounded the VA has a duty to assist the veteran in 
the development of these claims.  The veteran's 
representative has noted that the July 1998 VA examination 
was not accomplished by a physician and has requested that 
the veteran be afforded an examination to determine the 
residuals of his frostbite by a physician.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be afforded VA 
vascular and orthopedic examinations by 
respective physicians to determine the 
etiology of any currently manifested 
peripheral neuropathy and arthritis.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  The claims file must be made 
available to the examiner(s) for proper 
review of the medical history, and the 
examination report(s) should reflect that 
such review was accomplished.  The 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not 
that any currently manifested peripheral 
neuropathy or arthritis are related to 
any cold exposure the veteran experienced 
during his active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

2.  The RO should then readjudicate the 
claims of entitlement to service 
connection for peripheral neuropathy and 
arthritis as residuals of frostbite.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Error! Not a valid link



